Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  November 8, 2013                                                                                     Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                       Stephen J. Markman
  147261 & (61)                                                                                            Mary Beth Kelly
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                    Justices
            Plaintiff-Appellant/Cross-Appellee,
  v                                                                 SC: 147261
                                                                    COA: 307028
                                                                    Calhoun CC: 2011-001705-FC
  LEVON LEE BYNUM,
           Defendant-Appellee/Cross-Appellant.

  _________________________________________/

         On order of the Court, the application for leave to appeal the April 18, 2013
  judgment of the Court of Appeals is considered, and it is GRANTED, limited to the
  following issues: (1) whether the police officer’s expert testimony regarding gangs and
  gang membership — especially the testimony as to the defendant’s gang, the defendant’s
  role in his gang, and premeditation — was more prejudicial than probative under MRE
  403; (2) the extent to which the profiling factors listed in People v Murray, 234 Mich
  App 46, 56-58 (1999), apply to the admissibility of this expert testimony; (3) whether any
  error by the trial court with respect to this testimony was preserved; and (4) whether, if
  there was any such error by the trial court, the Court of Appeals correctly held that the
  defendant was entitled to a new trial or whether any error was harmless. The defendant’s
  application for leave to appeal as cross-appellant remains pending.

         The Criminal Defense Attorneys of Michigan and the Prosecuting Attorneys
  Association of Michigan are invited to file briefs amicus curiae. Other persons or groups
  interested in the determination of the issues presented in this case may move the Court
  for permission to file briefs amicus curiae.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           November 8, 2013
         s1105
                                                                               Clerk